Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tina Dorr on 05/13/2022.
The application has been amended as follows: 

Claim 21. (Currently Amended):
A cutlery wrap comprising a napkin, the napkin comprising: an upper side and a lower side; four corners; and an adhering portion and a releasing portion that can releasably adhere together, the adhering portion being located on the upper side and the releasing portion being located on the lower side at corresponding positions such that the napkin can be stacked with similar napkins with the releasing portion on the lower side of a first napkin aligned and engaged with the adhering portion of a second napkin located beneath the first napkin, 
wherein the napkin further comprises an engaging location on its lower side, 
wherein the adhering portion and the engaging location are provided with complementary surfaces that releasably adhere to each other but do not adhere to the napkin material, and the adhering portion and the releasing portion are provided with complementary surfaces that releasably adhere to each other but do not adhere to the napkin material, 
and wherein the napkin is wrapped around one or more items of cutlery and secured by engaging the adhering portion with the engaging location, and the engaging location comprises a protective surface. 

Claim 37. (Currently amended):
A method of wrapping cutlery to form a cutlery wrap, the method comprising: 
providing a disposable napkin having an adhering portion, an engaging location, and a releasing portion, wherein the adhering portion and the engaging location are provided with complementary surfaces that releasably adhere to each other but do not adhere to the napkin material, and the adhering portion and the releasing portion are provided with complementary surfaces that releasably adhere to each other but do not adhere to the napkin material; 
placing one or more items of cutlery onto the napkin; 
wrapping the cutlery in the napkin; 
engaging the adhering portion with the engaging location on the napkin to secure the wrap, wherein the engaging location comprises a protective surface; and 
stacking a plurality of napkins in a stack such that the releasing portion on a lower side of each of the napkins is aligned and releasably engaged with the adhering portion, which is located on an upper side of each of the napkins, wherein the upper side of a top napkin in the stack is exposed and the items of cutlery are placed onto the upper side of the top napkin, and wherein the engaging location is on the lower side of the napkins.

Claim 39. (Currently amended):
A napkin, having an upper side, a lower side and four corners, the napkin comprising a twice-folded sheet and being provided with an adhering portion on the upper side, adjacent to one of the corners and a releasing portion on the lower side at a corresponding position to the adhering portion such that a plurality of napkins may be stacked together with the releasing portion of a first napkin engaging releasably with the adhering portion of a second napkin located beneath the first napkin, wherein the napkin further comprises an engaging location on a lower side such that the napkin can be wrapped around an object and secured by engaging the adhering portion with the engaging location and the engaging location comprises a protective surface, wherein the adhering portion and the engaging location are provided with complementary surfaces that releasably adhere to each other but do not adhere to the napkin material, and the adhering portion and the releasing portion are provided with complementary surfaces that releasably adhere to each other but do not adhere to the napkin material.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Remarks 04/22/2022 arguments on see pg. 6 with regards to amendment to claim 21-35, 37, and 39 were persuasive and 112f objection is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/             Examiner, Art Unit 3736